IN THE SUPREME COURT OF THE STATE OF NEVADA


                LUKE HATCH,                                             No. 83307
                                         Appellant,
                                   vs.                                         FILED
                KAYCE HATCH,
                                         Respondent.                           AUG 2 2 2022
                                                                             ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                                                                          BY    š`‘
                                                                               DEPUTY CLERK

                                      ORDER DISMISSING APPEAL

                            This is an appeal from a decree of divorce. Seventh Judicial
                District Court, Lincoln County; Gary Fairman, Judge.
                            On May 4, 2022, this court entered an order granting
                respondent's unopposed motion to remand this matter to the district court,
                pursuant to NRAP 12A(b), so that the district court could grant
                respondent's motion to set aside the decree and reopen discovery. The
                parties were required to promptly notify this court when the district court
                decided the motion on remand. Id.
                            On June 8, 2022, because the parties had not communicated
                with this court, this court entered an order directing appellant, by July 8,
                2022, to inform this court, in writing, of the status of the district court
                proceedings. Appellant failed to comply.
                            On August 8, 2022, this court entered an order directing
                appellant to inform this court, in writing and by August 15, 2022, of the
                status of the district court proceedings. This court cautioned that failure to
                comply could result in the imposition of sanctions, including the dismissal
                of this appeal.


SUPREME COURT
     OF
   NEVADA

(o) I947A
                           To date, appellant     has failed to comply or otherwise
                communicate with this court. Accordingly, it appears that appellant has
                abandoned this appeal and this court
                           ORDERS this appeal DISMISSED.




                                       Hardesty



                        Ai4C.44.4        , J.
                Stiglich                                  Herndon




                cc:   Hon. Gary Fairman, District Judge
                      Carolyn Worrell, Settlement Judge
                      Justice Law Center
                      Mills & Anderson Law Group
                      Lincoln County Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A